ANHEUSER-BUSCH LETTERHEAD September 27, 2007 Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: Anheuser-Busch Companies, Inc. Definitive 14A Filed March 12, 2007 File No. 1-07823 Ladies and Gentlemen: This letter sets forth the responses of Anheuser-Busch Companies, Inc. (the “Company”) to the comments of the Staff of the Division of Corporation Finance of the Securities and Exchange Commission (“SEC”) dated August 21, 2007, with respect to the above referenced Definitive Proxy Statement on Schedule 14A.We have duplicated below the comments set forth in the comment letter and have provided the Company’s responses following the Staff’s comments. Additional Information Concerning the Board of Directors of the Company, page 11 1. Please identify the independence standards that you have used within the body of the proxy statement and set forth the requirements of those standards. In future filings, the Company will detail the independence standards within the body of the proxy statement instead of setting out those standards in an appendix to the proxy statement.This disclosure for 2006 would have been along the following lines (all of which disclosure was contained in Appendix A to the 2007 proxy statement): “A director is considered to be an independent director only if the director does not have a material relationship with the Company, as determined by the Board of Directors.In addition to the independence criteria established by the New York Stock Exchange, the Board of Directors has established categorical standards to assist it in making independence determinations.These standards, set forth in the Company’s Corporate Governance Guidelines, are as follows: The following are not considered to impair a director’s independence: a. The director or any member of the director’s immediate family is employed by, an officer of or affiliated with any for profit organization that has made or received non-significant payments to or from the Company.For the purposes of this categorical standard, a payment is considered to be non-significant if it represents less than (i) 1% of the gross revenues of the for profit organization for its last full fiscal year, and (ii) 1% of the Company’s gross revenues for its last full fiscal year; Securities and Exchange CommissionSeptember 27, 2007 Page2 b. The director is an officer, director, trustee or employee of a foundation, university or other non-profit organization to which the Company gives directly, or indirectly through its foundations, no more than $500,000 per annum or 2% of the organization’s gross revenues for its last full fiscal year (whichever is greater); c. The director receives fees for service as the Company’s representative or the representative of the Board of Directors on the board of directors of subsidiary or affiliated companies paid by the Company or such subsidiary or affiliated companies; or d. The director is an executive officer of another corporation or organization of which an executive officer of the Company serves on the board of directors (but is not on the compensation committee of the corporation or organization) or the director serves on the board of another corporation or organization together with other directors or officers of the Company. An individual is considered to be affiliated with a corporation or other entity if that individual controls, is controlled by or is under common control with the corporation or other entity.If a director has a relationship which is not covered by the above categorical standards, the Board of Directors must specifically consider that relationship and determine whether the director may nevertheless be considered independent.” 2. Please provide the disclosure required by Item 407(a)(3) of Regulation S-K in the body of the proxy statement instead of referring to an appendix to the proxy statement. In future filings, the Company will provide the disclosure required by Item 407(a) (3) in the body of the proxy statement.In part, this disclosure as it would have appeared in the 2007 proxy statement, is set out in response to comment 1, above.The additional disclosure for 2006 as it related to the one director for whom the Board made a specific independence determination relating to a relationship not covered by the categorical standards was included on page 11 of the proxy statement.In future filings, the Company will provide something along the following lines to ensure the reader understands how the Board made its independence determinations: “Each of the Company’s independent directors met the standards of independence established by the New York Stock Exchange and the categorical standards of the Company set forth above, except that Mr. Taylor’s relationship in 2006 with the United Way of Greater St. Louis was not covered by the categorical standards.Mr. Taylor serves as a director of the United Way of Greater St. Louis.In 2006, the Company, through its charitable foundation, contributed $1,750,000 to the United Way of Greater St. Louis as part of the Company’s long-standing support of the United Way in the locations where the Company has operations.The Board of Directors believed that this donation, which is 2.7% of the 2006 gross revenues of the United Way of Greater St. Louis, did not affect Mr. Taylor’s independence and therefore concluded that Mr. Taylor was independent.” Securities and Exchange CommissionSeptember 27, 2007 Page3 Committees of the Board, page 14 3. Describe the material elements of the policy with regard to consideration of any director candidates recommended by security holders.See Item 407(c) (2) (ii) of Regulation S-K.Also, discuss fully the procedures that security holders must follow to recommend a director nominee, and disclose the specific minimum qualifications and any specific qualities or skills that directors must possess.See Item 407(c) (2) (iv) and (v) of Regulation S-K.Please discuss these matters fully in the proxy statement rather than referring to an appendix or to your website. In future filings, the Company will describe in the body of the proxy statement the material elements of its policy with regard to consideration of director candidates recommended by security holders and the procedures security holders should follow to recommend a nominee, as well as the specific minimum qualifications for director nominees.This disclosure for 2006 in the body of the proxy statement would have been along the following lines: “The Corporate Governance Committee recommends to the Board of Directors a slate of nominees for directors to be presented on behalf of the Board for election by stockholders at each Annual Meeting of the Company and recommends to the Board persons to fill vacancies on the Board of Directors.The Committee will consider nominees recommended by stockholders upon submission in writing to the Vice President and Secretary of the Company of the names of such nominees, together with their qualifications for service as a director of the Company.The qualifications that the Corporate Governance Committee believes directors must have are set forth in the Company’s Corporate Governance Guidelines.The Company seeks members from diverse business and professional backgrounds with outstanding integrity, achievement and judgment.Director nominees should be committed to representing the interests of all stockholders and not to advancing the interests of special interest groups or constituencies of stockholders.The Corporate Governance Committee evaluates director nominees in the context of the entire Board with the objective of assembling a board of directors that can best perpetuate the success of the Company and promote the interests of the stockholders.” Elements of Compensation, page 26 4. Clarify the role of each of the independent compensation consultants throughout this section.In the compensation committee disclosure that appears on page 14, you differentiate the roles of Mercer HR Consulting and Hewitt Associates and indicate that Mercer was retained by the compensation committee while management retained Hewitt.The discussion in this section indicates that the peer group was chosen in consultation with both independent compensation consultants, yet the compensation committee disclosure indicates that Mercer reviewed and provided observations on the composition of the peer group and it does not appear that Hewitt was involved in that process.Clarify the duties and responsibilities of each consultant and identify each consultant by name.Also, disclose whether human resources management analyzed data from the broader general industry for compensation information for certain of its executive officers because it did not have available data for those positions.If so, identify the companies whose data human resources management reviewed. Securities and Exchange CommissionSeptember 27, 2007 Page4 (a) In future filings, the Company will clarify the duties and responsibilities of each compensation consultant and will identify each compensation consultant by name. (b) It was not necessary to use data from the broader general industry in connection with the 2006 compensation decisions for the Company’s named executive officers, although it is possible that such data may be used in future years. In future years, if the Company’s human resources management actually analyzes data from the broader general industry for purposes of determining the compensation of its named executive officers, the Company will disclose this in the filing. (c) In the Company's 2007 proxy statement, the matters raised by this comment relate to the fifth, sixth and seventh paragraphs under "Elements of Compensation." As an example, making the changes described above in the Company’s 2007 proxy statement would have resulted in the disclosure set forth below, which is not materially different from the disclosure actually contained in the 2007 proxy statement: “In determining the design and the level of each element of compensation, Anheuser-Busch undertakes a thorough review of competitive market information. Anheuser-Busch establishes the elements of direct compensation by reference to a competitive peer group of 24 large national companies in businesses similar to Anheuser-Busch. The companies in the sample are chosen in consultation with the independent consultant retained by the Compensation Committee, Mercer HR Consulting ("Mercer"), to be representative of the types of companies Anheuser-Busch competes with for executive talent. The competitive data from the peer group is regressed (size adjusted) for comparable revenues to Anheuser-Busch.The 2006 peer group was comprised of the following companies: 3M, Altria Group, Bristol-Myers Squibb, Campbell Soup, Coca-Cola, Colgate-Palmolive, Dell, Emerson, FedEx, Gap, General Mills, HJ Heinz, Hershey Foods, Johnson & Johnson, Kellogg, Kraft Foods, McDonalds, Molson Coors Brewing Company, Nike, Pepsi-Co, Procter & Gamble, Sara Lee, Walt Disney and Wrigley. Anheuser-Busch Human Resources Management uses competitive compensation data from the peer companies using third party compensation data purchased from Hewitt Associates (“Hewitt”).
